Citation Nr: 0915296	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  04-37 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for valvular heart 
disease, to include as secondary to hypertension.

3.  Entitlement to service connection for a psychiatric 
disability as secondary to hypertension or valvular heart 
disease.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. White, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1960 to August 
1963.

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a June 2004 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Detroit, 
Michigan.

In September 2005 the appellant testified at a BVA hearing 
before the undersigned Veterans Law Judge at the local RO; a 
transcript of that hearing is of record.

This case was previously before the Board in January 2006, at 
which time the Board denied the Veteran's claims.  
Subsequently, the Veteran appealed the Board's January 2006 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In a March 14, 2008 Memorandum Decision, 
with Judgment entered April 16, 2008, the Court vacated the 
Board's January 2006 decision and remanded the case to the 
Board for further proceedings consistent with the directives 
in that Memorandum Decision.  The case has been returned to 
the Board for appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In its March 14, 2008 Memorandum Decision, the Court notes 
that the Board's January 2006 decision had found that a VA 
examination was not necessary to decide the Veteran's claims 
because the Veteran had not provided any medical evidence 
demonstrating that hypertension or valvular heart disease was 
in any way associated with an established event, injury, or 
disease in service.  However, the Court found that the Board 
had not explained why the Veteran's blood pressure reading of 
118 systolic and 90 diastolic while standing, reflected in 
the August 1963 examination upon separation from service, was 
not sufficient evidence of an event or disease occurring in 
service.

In addition, the Court found that the Board had neglected to 
evaluate the opinion in an April 2005 private medical record 
to determine whether it triggered VA's duty to provide a 
medical examination by indicating that there "may" be a 
nexus between the Veteran's disability and his active 
service.  The Court noted that in McLendon v. Nicholson, 20 
Vet. App. 79, 83 (2006) this requirement was held to 
establish a "low threshold" and that medical evidence which 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits may trigger 
VA's duty to provide a medical opinion.  The Court held that 
in the absence of a more complete discussion of the opinion 
contained in the April 2005 private medical record, and in 
light of the "low threshold" established in McLendon, the 
Board had not provided an adequate statement of reasons or 
bases for its determination that a VA examination was 
unwarranted.

The Court also found that the Board's reasons and bases for 
denying the Veteran's claims for service connection were 
inadequate insofar as the Board had found that the above-
mentioned blood pressure reading of 118 systolic and 90 
diastolic was "only one borderline elevated blood pressure 
reading in service."  The Court found this conclusion to be 
inconsistent with the applicable diagnostic code (DC), 
38 C.F.R. § 4.104, DC 7101, which defines "hypertension" to 
mean "that the diastolic blood pressure is predominantly 
90mm. or greater."  In this regard, the Court found that the 
Board had impermissibly rendered its own assessment of the 
Veteran's condition, rather than considering his service 
treatment records in light of DC 7101.

Further, the Court found that the Board's characterization of 
the above-mentioned blood pressure reading as "borderline 
elevated" was inconsistent with the opinion in the April 
2005 private medical record, and that the Board had neglected 
to evaluate whether the opinion set forth in the April 2005 
private medical record constituted credible evidence of an 
in-service condition.  The Court further held that the 
Board's conclusion that there was no evidence which 
documented the existence of hypertension in service was a 
finding without any medical support, as well as a medical 
conclusion that the Board was unqualified to reach.

Finally, the Court found that the Board had provided 
inadequate reasons and bases for its finding that the Veteran 
lacked a nexus between his current disabilities and service.  
The Board had found that the evidentiary gap between the 
Veteran's separation from active service and the earliest 
diagnosis of hypertension or valvular heart disease 
constituted negative evidence tending to disprove the 
Veteran's claim that he had an injury in service that 
resulted in a chronic disability or persistent symptoms.  
However, the Court found that although the Board was free to 
discount the opinion in the April 2005 private medical record 
if it was determined to lack probative value, the Board's 
determination was required to be based on independent medical 
evidence (e.g., a medical opinion from a second physician) 
rather than the absence thereof.  Citing McLendon 20 Vet. 
App. at 83 and Forshey v. Principi, 284 F.3d 1335 (Fed. Cir. 
2002) (en banc), the Court noted that negative evidence, 
actual evidence which weighs against a party, must not be 
equated with the absence of substantive evidence, and that 
the lack of an adequate medical nexus opinion of record does 
not establish that no such nexus exists.

In light of the March 14, 2008 Memorandum Decision, 
especially the Court's finding that the Board's determination 
must be based on independent medical evidence rather than the 
absence thereof, the Board finds that one or more VA 
examinations would be helpful in providing adequate evidence 
to allow the Board to render a decision in accordance with 
the directives of the Court's Memorandum Decision.  See 38 
U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (stating that 
VA will provide a medical examination or obtain a medical 
opinion if VA determines it is necessary to decide a claim).  
Therefore, the Veteran should be afforded the appropriate VA 
examination or examinations to determine the nature and 
etiology of his hypertension and valvular heart disease.  In 
addition, if either hypertension or valvular heart disease is 
determined to be at least as likely as not related to the 
Veteran's military service, then the Veteran should be 
afforded the appropriate VA examination to determine the 
nature and etiology of his psychiatric disability.

In addition, the March 14, 2008 Memorandum Decision notes 
that the Veteran claims he obtained a written nexus opinion 
from the private physician who was the author of the April 
2005 private medical record discussed above.  However, a 
review of the claims file reveals that this private nexus 
opinion is not of record.   Therefore, the Board finds that 
the Veteran's representative should be contacted and 
requested to resubmit this private nexus opinion, if desired.

Further, the Board notes that in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a "service connection" claim, to include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between a veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
record does not reflect that the Veteran has been informed of 
the general disability rating and effective date criteria, as 
the Court required in Dingess/Hartman.  The Board also notes 
that the Veteran has not been provided with notice as to the 
information and evidence required to establish a claim for 
service connection on a secondary basis.  Therefore, the 
Board finds that these notice deficiencies should be 
corrected on remand as well.

Accordingly, the case is REMANDED for the following actions:

1.  Issue a new VCAA notice letter for the 
Veteran's claims in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002), 38 C.F.R. § 3.159 (2008), 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), and any other 
applicable legal precedent, including 
apprising the Veteran of what the evidence 
must show to support a claim for secondary 
service connection.

2.  Contact the Veteran's representative 
and request that he resubmit the private 
nexus opinion obtained from the physician 
who was the author of the April 2005 
private medical record, if desired.

3.  The Veteran should be scheduled for 
the appropriate VA examination(s) to 
determine the nature and etiology of his 
hypertension and valvular heart disease.  
The claims folder must be made available 
to the examiner(s) for review in 
conjunction with the examination(s).  All 
indicated tests should be performed.  
Include documentation in the claims folder 
that notice of the scheduled 
examination(s) was sent to the Veteran's 
most recent address of record.  Following 
examination of the Veteran and review of 
the claims file, the examiner(s) should 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or better) that:

(a) The Veteran has hypertension and/or 
valvular heart disease that was caused or 
aggravated by his military service, 
including whether or not such hypertension 
and/or valvular heart disease is related 
to any blood pressure readings in service, 
including the blood pressure reading of 
118 systolic and 90 diastolic reflected in 
the Veteran's August 1963 examination upon 
separation from service.

(b) If it is determined that hypertension 
is at least as likely as not related to 
the Veteran's military service, then the 
examiner(s) should include an opinion as 
to whether it is at least as likely as not 
that the Veteran's valvular heart disease 
was caused or aggravated by the Veteran's 
hypertension.

(c) If it is determined that hypertension 
and/or valvular heart disease is at least 
as likely as not related to the Veteran's 
active military service, then the Veteran 
should be afforded the appropriate 
examination to determine the nature and 
etiology of any psychiatric disability, 
including whether or not such psychiatric 
disability is at least as likely as not 
caused or aggravated by either 
hypertension or valvular heart disease.

The examiner(s) are requested to provide a 
complete rationale for medical opinions 
offered as a matter of medical probability 
based on clinical experience, and 
established medical principles.  

4.  When the above actions have been 
accomplished, the issues on appeal should 
be readjudicated.  If any of the benefits 
sought on appeal are not granted, the 
appellant and his representative should be 
provided a supplemental statement of the 
case and be afforded the appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).





_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

